Citation Nr: 1210555	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-33 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.  The Veteran also has service with the U.S. Army Reserve; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned during a Board hearing held in May 2011.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that he injured his left knee during a 2-mile run while participating in Army Physical Fitness Testing (APFT) in February 1994. Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to service connection for residuals of a left knee injury must be remanded for further development.

The Board notes that Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

As to the Veteran's claim that he injured his left knee during APFT, the Board notes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

In this case, a December 1994 NCO Evaluation Report indicated that the Veteran sustained an injury to his left knee while performing a 2-mile run during APFT.  Moreover, payment history for Unit Training Assembly from February 26 and 27, 1994, is of record, as is a document recording inactive duty points which shows that the Veteran received 43 points in March 1994.  Although a search conducted by the RO for the purpose of determining whether the Veteran was participating in INACDUTRA during the period in question was ultimately inconclusive, the Board finds that evidence of record, specifically the December 1994 NCO Evaluation Report, is sufficient to establish that the Veteran's purported injury took place during INACDUTRA conducted in February 1994.  However, there is no evidence of record, at present, sufficient to link any current left knee diagnosis to the Veteran's claimed February 1994 left knee injury.

Turning to the Veteran's treatment records during his periods of INACDUTRA from December 1993 to November 1994, a report dated April 19, 1994, noted pain and swelling in the left knee for one month, following a 2-mile run, without acute injury.  Persistent effusion was reported.  There was no previous history of a left knee disorder.  X-rays of the left knee were normal, and he was diagnosed with synovitis of the left knee.  

On May 18, 1994, the Veteran reported with left knee pain that was still painful.  He was diagnosed with chondromalacia patella, without a history of a left knee injury.  

On October 22, 1994, it was noted that the Veteran twisted his left knee when running in February 1994.  He complained of pain and swelling.  Lateral and medial collateral ligaments were intact.  McMurray and Drawer's signs were negative.  The knee was tender on patellar compression.  That month, the Veteran was placed on temporary profile for chondromalacia patella, left knee.

More recently, a magnetic resonance image (MRI) from March 2005 demonstrated degenerative joint arthropathy, a subchondral cyst, and mild medial joint space narrowing, left knee.  Private treatment reports dated from March 2005 through February 2006 note continued treatment for the knees, bilaterally, and a diagnosis of osteoarthritis.  An April 2006 MRI revealed left-sided medial spur formation and narrowing.  

A note from the Veteran's private provider, dated February 6, 2006, noted that the Veteran suffered from degenerative joint disease and a subchondral cyst, left knee, with patellar tendon calcification, resulting in pain.

A May 2011 MRI revealed no evidence of a meniscal or ligamentous tear.  The Veteran was diagnosed with a sprain of the anterior cruciate ligament, as well as chondromalacia of the medial (and to a lesser extent lateral) compartments, and chondromalacia patella. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's statements in support of his claim, treatment reports from 1994 and thereafter, and current diagnoses of chondromalacia patella, osteoarthritis, and degenerative joint disease, the Veteran's claim for service connection should be remanded for an appropriate VA examination so as to determine whether any current left knee disorder is etiologically-related to military service, including his assumed period of INACDUTRA in 1994 with the U.S. Army Reserve.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA orthopedic examination to assess the nature and etiology of any current left knee disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically note a review of the Veteran's service treatment records, to include INACDUTRA records reflecting treatment for a left knee disorder, as well as MRI results which led to diagnoses of chondromalacia patella, osteoarthritis, and degenerative joint disease, and comment on the significance of such.  The examiner should address the following:

Whether it is at least as likely as not that any current left knee disorder(s) is/are etiologically-related to the Veteran's military service, including the knee injury sustained in February 1994 while on INACDUTRA service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


